DETAILED ACTION
This Office Action is in response to an application filed on May 19, 2020, in which claims 1 through 18 are pending, and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 19, 2020 was filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in the United Kingdom on or about May 24, 2019.  

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Claim Objections
Claims 9, 10, 14, 16, and 17 are objected to because of the following informalities:

Claims 9 and 14 each recite the phrase “in case”; e.g., “[t]he method according to claim 1, in case the integrity check establishes that…”.  
It is suggested that the claim(s) instead use the phrase “in response to” in lieu of “in case”, for the sake of claim clarity.  
Appropriate correction is required.  

Claim 10 recites, “receiving, by a security backend computer”.  
It appears that the claim should recite, “receiving, by [[a]] the security backend computer”.  
Appropriate correction is required.  

Claim 10 recites, “related to the input events, wherein…”.  
It appears that the claim should recite, “related to the one or more input events”.  
Appropriate correction is required.  
This objection is also applicable to independent claim 16.  

Claim 17 recites, “causes the computer system or server to act as a computer system or server according to claim 1”.  
It appears that the claim should recite, “causes the computer system or server to perform the method of claim 1”, or something to this effect.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 1 recites, “the data received from the endpoint”.  
There is insufficient antecedent basis for “the data received” in the claim(s).  

Claims 2-9, 17, and 18 are each dependent upon claim 1, and are therefore rejected under the same rationale.  

Claim 10 recites, “checking integrity of the received data on the basis of…”.  
There is insufficient antecedent basis for “the received data” in the claim(s).  

Claims 11-14 are each dependent upon claim 10, and are therefore rejected under the same rationale.  

Claim 15 recites, “a new integrity token Ti+1” then later recites “the new integrity token Ti+1”, then again recites “a new integrity token Ti+1”, and then again recites “the new integrity token Ti+1”.  
The second recitation of “the new integrity token Ti+1” renders the claim indefinite because it is unclear to which of the previously-recited “a new integrity token Ti+1” it refers.  

Claim 15 recites, “checking integrity of the data received from the endpoint…”.  
There is insufficient antecedent basis for “the data received” in the claim(s).  

Claim 16 recites, “check integrity of the received data on the basis of…”.  
There is insufficient antecedent basis for “the received data” in the claim(s).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17and 18 are rejected as the claimed invention is directed to non-statutory subject matter.  

per se.  A claim that recites no more than software, logic, or a data structure (i.e., an abstraction) does not fall within any statutory category.  In re Warmerdam, 33 F.3d 1354,1361 (Fed. Cir. 1994).  Significantly, "[a]bstract software code is an idea without physical embodiment."  Microsoft Corp. v. AT& T Corp., 550 U.S. 437, 449 (2007).  Manipulation of data utilizing a computer program (software), no matter its function, is nothing more than the representation of an algorithm or group of algorithms, conceptually no different from a list of steps written down with pencil and paper for execution by a human being.  See In re Ferguson, 558 F.3d 1359, 1363 (Fed. Cir. 2009) (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972)).  The subject matter of claims permitted within 35 U.S.C. 101 must be a machine, a manufacture, a process, or a composition of matter. "[T]he four categories [of §101] together describe the exclusive reach of patentable subject matter.  If the claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful."  In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007); accord In re Ferguson, 558 F.3d 1359 (Fed. Cir. 2009).  

Claim 18, depending from claim 17, is rejected under the same rationale above with regard to claim 17 because of that dependency, and because claim 18 fails to remedy the aforesaid deficiency of claim 17.  While claim 18 does indeed recite “a non-transitory computer readable medium”, it does not recite that medium Beauregard claim format.  It appears that claim 17 can be amended to recite “a non-transitory computer readable medium” comprising program code executed to perform the method of claim 1 (or something to this effect), and then claim 18 can be canceled entirely.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Hu, et al., U.S. Pub. No. 2020/0092722
Threlkeld, Richard, U.S. Patent No. 10,666,657

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
February 9, 2022